DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 09/22/2022.
Claims 1, 19, and 20 have been amended and claims 6 and 9 have been canceled.  Claims 1-5, 7-8, and 10-20 are pending and have been examined on the merits (claims 1, 19, and 20 being independent).
The amendment filed 09/22/2022 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed 09/22/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “a. The Office has Not Shown that the Claims Recite a Judicial Exception.
Applicant disagrees with the Office's contentions that the claims recite a judicial exception to patent-eligible subject matter under§ 101-specifically, an abstract idea falling within the category of "Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk."” (see Applicant’s remarks, page 10)
(2) “b. The Claims Integrate Any Alleged Judicial Exception into a Practical Application.
Even if the pending claims were directed toward abstract ideas (which Applicant does not concede), they would still be patent eligible under Step 2A, Prong Two because they integrate any alleged abstract idea into a practical application.” (see Applicant’s remarks, pages 11-14)
(3) ‘“IV. The Claims amount to Significantly More than Any Alleged Abstract Idea.
As previously explained, the claims, as amended, do not recite and are not directed to any abstract idea, and thus the "significantly more" inquiry under Step 2B does not apply. Nevertheless, even assuming arguendo the claims are directed to an abstract idea (which Applicant does not concede), the Office fails to consider the specific requirements in the claimed combination of steps. Moreover, Applicant submits that the claims amount to "significantly more" than any abstract idea because they recite "additional elements" that are not well-understood, routine, or conventional.”’ (see Applicant’s remarks, pages 14-17)
Examiner notes:
(1) Applicant’s arguments are not found to be persuasive and thus the rejection under 35 USC 101 is maintained for the same reasons as set forth in previous Office Action. Furthermore, Examiner provides the response in the Office Action as below.
(2) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to process online transaction data and providing an installment loan on the transaction, e.g., an installment payment for a purchased good or service for an individual, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and/or commercial or legal interactions).  
For instance, in the process of independent claims 1, 19, and 20, the limitations of receiving… event data comprising a transaction data…, identifying… the account data…, retrieving… enrollment status…, generating… a filtered transaction data…, transmitting… filtered transaction data…, receiving… a result data…, generating… a linked data…, routing… linked data…, retrieving… a destination…, receiving… approval data…, triggering… account allocation using the tokenized account data…, receiving… an enrollment status…, and storing… the enrollment status… recite this judicial exception.  
(3) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 19, and 20 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., real-time, online transactional processing, processor, memory containing instructions, an event broker, a distributed cloud computing system, using encryption, machine learning output, an issuer system, a transaction data structure, an enterprise data structure, a normalized schema, an analyzer, the filtered transaction data structure, a linked data structure, online address, an encrypted communication, and a user device, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(4) Step 2B Consideration: The limitations recited by claims 1, 19, and 20 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations claims 1, 19, and 20 of receiving… event data comprising a transaction data…, retrieving… enrollment status…, transmitting… filtered transaction data…, receiving… a result data…, routing… linked data…, retrieving… a destination…, receiving… approval data…, receiving… an enrollment status…, and storing… the enrollment status… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of processing online transaction data and providing an installment loan on the transaction, e.g., an installment payment for a purchased good or service.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0041-0043], real-time online transaction processing, one or more processors, hardware, software, and/or firmware modules, a user device, one or more servers, one or more cloud services, event broker, load balancing services, an APACHE KAFKA platform, an AMAZON KINESIS platform, an AMAZON LAMBDA platform, distributed cloud platform, analyzer, and machine learning models.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “processor”(s) and “an event broker”, i.e. “a distributed cloud computing system”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of processing online transaction data and providing an installment loan on the transaction, e.g., an installment payment for a purchased good or service, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). 
Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-5, 7-8, and 10-20 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-5, 7-8, and 10-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language and a new grounds of rejection has been added.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103. 
Applicant argues:
(1) “First, Chen does not disclose, "triggering an account allocation" as recited in claim 1. Chen involves no "account allocations" whatsoever, much less one "comprising sending a payment to the issuer system or crediting a balance associated with the issuer system," as claimed.” (see Applicant’s remarks, page 19)
(2) “Second, Chen never discloses receiving any information from an "event broker configured for comprising a distributed cloud computing system," as recited in amended claim 1.”  Page 20
(3) “Third, Chen does not disclose identifying an associated "issuer system" (e.g., a credit card issuer), as recited in claim 1 (emphases added). The Office alleges that Chen at paragraphs [0020] and [00170] discloses that steps. Office Action at 8.”  (see Applicant’s remarks, page 20)
(4) “Accordingly, one of ordinary skill in the art has no motivation to modify Chen's method with Walker to generate a "result data structure" and associated "linked data structure comprising installment loan parameters," and the Office did not provide any such motivation. Office Action at 11-15. The claims are not obvious over the combination of Chen and Walker for at least this reason.” (see Applicant’s remarks, page 21)
(5) “Further, the references alone and in combination do not disclose the claimed subject matter. First, neither Chen nor Walker disclose using "machine learning" anywhere in their installment loan process much less to generate a "result data structure," as recited in amended claim 1.”  (see Applicant’s remarks, page 21)
 (6) “Second, the combination of Chen and Walker does not teach or suggest "generating, based on the result data structure, a linked data structure comprising installment loan parameters, the filtered transaction data." The Office alleges that Walker's "central controller" teaches the claimed "analyzer." Office Action at 12.” (see Applicant’s remarks, page 22)
(7) “Third, the Office incorrectly argues that Chen discloses the claimed "online address" at paragraphs [0129] and [0161] and that these may be part of Walker's "identifiers," which the Office alleges are the "linked data structure." Office Action at 13.” (see Applicant’s remarks, page 22)
(8) “In addition, the Office alleges that it would be obvious to combine Flurscheim with Chen and Walker to teach the routing comprising "retrieving a destination from the enterprise data structure based on the account data, and transmitting the linked data structure to the destination." Office Action at 22 (discussing claim 9, citing Flurscheim at ¶¶[0234], [0264], [0316]) (emphasis added). Applicant disagrees.” (see Applicant’s remarks, page 23)
Examiner notes:
(1) In consideration of Applicant’s argument (1): As recited in amended claim 1 (i.e. “triggering an account allocation using the tokenized account data associated with the installment loan parameters based on the approval data, the account allocation comprising sending a payment to the issuer system or crediting a balance associated with the issuer system.”), clarifying citations with regard the Chen have been made to the 35 USC § 103 rejection (see Chen ¶ [0122], [0179], [0195], [0198]) and Applicant is arguing newly amended claim language.  As such, Applicant’s arguments are not persuasive. 
(2) In consideration of Applicant’s argument (2): As recited in amended claim 1 (i.e. “receiving, from an event broker comprising a distributed cloud computing system, ….”), clarifying citations with regard the Chen have been made to the 35 USC § 103 rejection (see Chen ¶ [0020], [0146-0147]) and Applicant is arguing newly amended claim language.  As such, Applicant’s arguments are not persuasive.
(3) In consideration of Applicant’s argument (3): As recited claim 1 (i.e. “identifying an issuer system associated with the account data…..”), clarifying citations with regard the Chen have been made to the 35 USC § 103 rejection (see Chen ¶ [0020], [0141-0142], [0171]).  As such, Applicant’s arguments are not persuasive.
(4) In consideration of Applicant’s argument (4): Examiner notes that one of ordinary skill in the art has a motivation to modify Chen's method with Walker to generate a “linked data structure comprising installment loan parameters,” and clarifying citations with regard the Chen have been made to the 35 USC § 103 rejection (see Chen ¶ [0122] and Walker ¶ [0075-0076]).  As such, Applicant’s arguments are not persuasive.
(5) In consideration of Applicant’s argument (5): As recited in amended claim 1 (i.e. “receiving, from the analyzer, machine learning model output comprising …..”), clarifying citations with regard the Chen in view of Walker have been made to the 35 USC § 103 rejection (see Chen ¶ [0122]  and Walker ¶ [0027], [0084]) and Applicant is arguing newly amended claim language.  The recited amendment in claim 1 “machine learning model output” reads on “a mathematical model designed to provide probabilities of future performance based on the actual historic performance of a creditor. Models are developed from past behavior and data relationships, and the models are used to identify predictive variables.” as cited in Walker.  As such, Applicant’s arguments are not persuasive.
(6) In consideration of Applicant’s argument (6): Clarifying citations with regard the Chen in view of Walker have been made to the 35 USC § 103 rejection (see Chen ¶ [0122]  and Walker ¶ [0075-0076]).  As such, Applicant’s arguments are not persuasive.
(7) In consideration of Applicant’s argument (7): Clarifying citations with regard the Chen in view of Walker have been made to the 35 USC § 103 rejection (see Chen ¶ [0122]  and Walker ¶ [0075-0076]).  For example, the recited “an online address” reads on “The installment plan identifiers are transmitted to the POS terminal, providing the purchaser with the installment plan options to select.” as cited in Walker.  As such, Applicant’s arguments are not persuasive.
(8) In consideration of Applicant’s argument (8): Clarifying citations with regard the Chen in view of Flurscheim have been made to the 35 USC § 103 rejection (see Chen ¶ [0161]  and Flurscheim ¶ [0034], [0098]).  The recited amended in claim 1 “the routing comprising retrieving a destination from the enterprise data structure based on the account data, and transmitting the linked data structure to the destination;” reads on Flurscheim ¶ [0034] and [0098] as cited.  As such, Applicant’s arguments are not persuasive.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 31: “onlrouine” should be “online”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-8, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for processing online transaction data and providing an installment loan on the transaction, e.g., an installment payment for a purchased good or service, which contains the steps of receiving, identifying, retrieving, generating, transmitting, routing, and triggering.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claims 19 and 20 are direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for processing online transaction data and providing an installment loan on the transaction, e.g., an installment payment for a purchased good or service is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and/or commercial or legal interactions.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… event data comprising a transaction data…, identifying… the account data…, retrieving… enrollment status…, generating… a filtered transaction data…, transmitting… filtered transaction data…, receiving… a result data…, generating… a linked data…, routing… linked data…, retrieving… a destination…, receiving… approval data…, triggering… account allocation using the tokenized account data…, receiving… an enrollment status…, and storing… the enrollment status...
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and/or commercial or legal interactions.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… event data comprising a transaction data…, retrieving… enrollment status…, transmitting… filtered transaction data…, receiving… a result data…, routing… linked data…, retrieving… a destination…, receiving… approval data…, receiving… an enrollment status…, and storing… the enrollment status… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., real-time, online transactional processing, processor, memory containing instructions, an event broker, a distributed cloud computing system, using encryption, machine learning output, an issuer system, a transaction data structure, an enterprise data structure, a normalized schema, an analyzer, the filtered transaction data structure, a linked data structure, online address, an encrypted communication, and a user device) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0041-0043], real- time online transaction processing, one or more processors, hardware, software, and/or firmware modules, a user device, one or more servers, one or more cloud services, event broker, load balancing services, an APACHE KAFKA platform, an AMAZON KINESIS platform, an AMAZON LAMBDA platform, distributed cloud platform, analyzer, and machine learning models) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., real-time, online transactional processing, processor, memory containing instructions, an event broker, a distributed cloud computing system, using encryption, machine learning output, an issuer system, a transaction data structure, an enterprise data structure, a normalized schema, an analyzer, the filtered transaction data structure, a linked data structure, online address, an encrypted communication, and a user device) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “processor”(s) and “an event broker”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of processing online transaction data and providing an installment loan on the transaction, e.g., an installment payment for a purchased good or service, for which a computer is used as a tool in its ordinary capacity.  In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012).  There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014)
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-5, 7-8, and 10-18 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “… comprises log-structured messages.” (i.e. comprising … messages), in claim 3, the step of “…. parsing the event data to identify the transaction data structure.” (i.e. parsing event data), in claim 4, the step of “… comprises key value pairs.” (i.e. comprising … value), in claim 5, the step of “…. real-time transactional data processing.” (i.e. … transactional data processing), in claim 7, the step of “… comprises at least one of stripping sensitive data or masking sensitive data” (i.e. comprising … sensitive data), in claim 8, the step of “wherein the analyzer comprises…” (i.e. comprising … distributed cloud…), in claim 10, the step of “comprising… one of sending an email, transmitting a push notification, sending a text message,…” (i.e. sending a message), in claim 11, the step of “wherein the account data is associated with at least one of a credit card, a bill pay account, or a debit card.” (i.e. account data … a debit card), in claim 12, the step of “wherein the generating the linked data structure is based on user profile data …” (i.e. generating… data based on user profile data), in claim 13, the step of “wherein generating the linked data structure comprises retrieving the installment loan parameters from the enterprise data structure…” (i.e. retrieving installment loan parameters), in claim 14, the step of “wherein generating the linked data structure comprises generating the installment loan parameters based on the account data…” (i.e. generating installment loan parameters), in claim 15, the step of “wherein the linked data structure comprises instructions for generating…” (i.e. generating an interface) , in claim 16, the step of “wherein the online address is associated…” (i.e. online address), in claim 17, the step of “wherein triggering the account allocation comprises updating…” (i.e. updating data), and in claim 18, the step of “wherein the enterprise data structure comprises…” (i.e. comprising a collection of data) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating the filtered transaction data and providing the account allocation (e.g., an installment payment for the purchased good and service) based on the transaction data to the user is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-5, 7-8, and 10-18, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 19, and 20 above.  Merely claiming the same process using the transaction information, generating an linked data associated with an installment payment option, and providing the installment payment option on the purchased good and service for the user does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-5, 7-8, and 10-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-5, 7-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen), US Publication Number 2020/0074434 A1 in view of Walker et al. (hereinafter Walker), US Publication Number 2014/0046781 A1 in further view of Flurscheim et al. (hereinafter Flurscheim), US Publication Number 2016/0140545 A1.
Regarding claim 1:
Chen discloses the following:
A system for real-time, online transactional processing (reads on “process online payment transactions through webpages, mobile applications”), comprising: (Chen: See abstract and paragraph [0129] “A POS system (e.g., a merchant POS system) may also include one or more server computers programmed or configured to process online payment transactions through webpages, mobile applications, and/or the like.” )
at least one processor (reads on “at least one processor”); and at least one memory containing instructions that (reads on “comprising instructions to direct the at least one processor”), when executed by the at least one processor, cause the at least one processor to perform a method comprising: (Chen: See paragraph [0020] “the system for providing installment payment options for a payment transaction may include at least one processor and at least one non-transitory computer readable medium comprising instructions to direct the at least one processor to communicate installment payment data associated with a plurality of installment payment options to a customer device.”)
receiving, from an event broker comprising a distributed cloud computing system (reads on “a single system or device shown in FIG. 1 may be implemented as multiple, distributed systems or devices.”), event data (reads on “A first authorization request”) comprising a transaction data (reads on “a payment transaction with a customer”) structure that includes account data; (Chen: See paragraph [0020] “A first authorization request for a payment transaction with a customer of the customer device may be received from a merchant system. The first authorization request may include at least one field comprising first installment payment data associated with a first installment payment option of the plurality of installment payment options.”, and see also [0146] “a cloud computing network” and [0147] “two or more systems or devices shown in FIG. 1 may be implemented within a single system or device, or a single system or device shown in FIG. 1 may be implemented as multiple, distributed systems or devices.”)
identifying (reads on “determine a first lender system 104b associated with the first installment payment option based on the first installment payment data”) an issuer system associated with the account data based on a comparison of the account data with an enterprise data structure having a normalized schema; (Chen: See paragraph [0141] “issuer system 104a may be associated with an issuer institution that issued a credit account, debit account, credit card, debit card, and/or the like to a user associated with customer device 106.”, [0142] “lender system 104b may be the same as, similar to, or a part of issuer system 104a.”, and [0171] “process 300 may include determining a lender. For example, transaction service provider system 102 may determine a first lender system 104b associated with the first installment payment option based on the first installment payment data from the authorization request.”, and see also [0020])
generating (reads on “a token value may be generated”), based on the enrollment status, a filtered transaction data structure (reads on “a token value”) comprising filtered transaction data and tokenized account data; (Chen: See paragraph [0122] “a payment token may be used in place of a PAN to initiate, authorize, settle, or resolve a payment transaction or represent the original credential in other systems where the original credential would typically be provided. In some non-limiting embodiments, a token value may be generated such that the recovery of the original PAN or other account identifier from the token value may not be computationally derived ( e.g., with a one-way hash or other cryptographic function).”)
routing (reads on “customer device 106 may receive (e.g., via the mobile payment application) a selection of the first installment payment option”) the linked data structure to a user device, (Chen: See paragraph [0161] “customer device 106 may receive (e.g., via the mobile payment application) a selection of the first installment payment option from among the plurality of installment payment options”)
receiving […………………..] comprising approval data based on the linked data structure from at least one of the user device (reads on “receive an indication of the selection of the first installment payment option from customer device 106 (e.g., via the mobile payment application)”) or a system associated with the online address; and (Chen: See paragraph [0161] “the lender platform and/or transaction service provider system 102 may receive an indication of the selection of the first installment payment option from customer device 106 (e.g., via the mobile payment application).”, and Note: Chen is silent for the term of “an encrypted communication” as recited, however Flurscheim further teaches the recited claim “an encrypted communication” as “account information associated with an account is encrypted” in paragraph [0220].  Examiner notes that the claim does not require to disclose “a system associated with the online address”)
triggering (reads on “transaction service provider system 102 may transfer a transaction amount of the payment transaction from the first lender system 104b to issuer system 104a associated with a customer account of the customer….. transaction service provider system 102 may settle periodic payments between issuer system 104a and the first lender system 104b.”) an account allocation using the tokenized account data (reads on payment token”) associated with the installment loan parameters based on the approval data, the account allocation comprising sending (reads on “the transaction may be settled between issuer system 504a (which may be the same as and/or include lender system 504b) and acquirer system 510”) a payment to the issuer system or crediting a balance associated with the issuer system.  (Chen: See paragraphs [0179] “transaction service provider system 102 may transfer a transaction amount of the payment transaction from the first lender system 104b to issuer system 104a associated with a customer account of the customer….. transaction service provider system 102 may settle periodic payments between issuer system 104a and the first lender system 104b.”, [0195] “the transaction may be settled between issuer system 504a (which may be the same as and/or include lender system 504b) and acquirer system 510 (e.g., by transaction service provider system 502), as described herein. In some non-limiting embodiments, issuer system 504a (which may be the same as and/or include lender system 504b) may post periodic payments to the customer account of the customer based on the first installment payment option”, and [0198] “the first lender system 604b may issue a funding account (e.g., credit line and/or the like) with a total amount of credit available for the first installment payment option….. the payment token may be based on a payment token BIN series of a time period associated with the selected first installment payment option. Additionally or alternatively, the payment token may be viewable by the consumer on customer device 606 (e.g., displayed thereon using the mobile payment application thereof.”, and see also [0122])
Chen does not explicitly disclose the following, However Walker further teaches:
retrieving (reads on “determines whether application of the purchase price to the financial account is authorized…”; “compare the purchase price to a predetermined amount, and allow installment payments only if the purchase price exceeds the predetermined amount…”; “determine whether the specified account has been "pre-approved" such that installment payments are always allowed…”) an enrollment status of the issuer system from the enterprise data structure; (Walker: See paragraphs [0081]: “the central controller determines whether application of the purchase price to the financial account is authorized (step 362). The step 362 is also known as "authorizing the charge", and typically comprises an evaluation of whether the credit card account meets approval criteria of the credit card account issuer. Approval criteria are specific to each issuer, and may include the following: (i) the account must be in good standing, and not past due; (ii) applying the purchase price to the current balance of the account would exceed the balance limit” And [0082] “the central controller makes the determination based on the purchase price and/or the financial account identifier. For example, the central controller may compare the purchase price to a predetermined amount, and allow installment payments only if the purchase price exceeds the predetermined amount. The central controller may also determine whether the specified account has been "pre-approved" such that installment payments are always allowed, e.g. as determined by a purchaser score.”)
transmitting (reads on “a central controller receives from a POS terminal a purchase price and a financial account identifier”), using [……..], the [……..] transaction data (reads on “a purchase price and a financial account identifier”) structure to an analyzer (reads on “a central controller”); (Walker: See paragraph [0027] “a central controller receives from a POS terminal a purchase price and a financial account identifier. The financial account identifier specifies a financial account, such as a credit card account.”, and notes: Walker is silent for the term of “encryption” and “filtered” as recited, however Flurscheim further teaches the recited claim “encryption” and “filtered” as “an account is encrypted” and “a token that is a substitute for an account identifier” respectively in ¶ [0220].) 
receiving (reads on “one or more installment plan identifiers indicating installment plans for payment of the purchase price. The installment plan identifiers are based on the purchase price and/or the financial account identifier”), from the analyzer (reads on “a central controller”), machine learning model output (reads on ‘a mathematical model designed to provide probabilities of future performance based on the actual historic performance of a creditor. Models are developed from past behavior and data relationships, and the models are used to identify predictive variables”) comprising a result data structure (reads on “installment plan identifiers”) associated with the [……….] transaction data structure; ; (Walker: See paragraph [0027] “The central controller, in tum, generates one or more installment plan identifiers indicating installment plans for payment of the purchase price. The installment plan identifiers are based on the purchase price and/or the financial account identifier.” and [0084] “Installment plan identifiers for each purchaser may be determined based on a score that is predictive of purchaser behavior. The score is determined in accordance with a scoring system. A scoring system is a mathematical model designed to provide probabilities of future performance based on the actual historic performance of a creditor. Models are developed from past behavior and data relationships, and the models are used to identify predictive variables”, and Notes: Walker is silent for the term of “filtered” as recited, however Flurscheim further teaches as below)
generating (reads on “generates corresponding installment plan identifiers”), based on the result data structure, a linked data structure (reads on “an installment plan identifier may be an interest rate and number of payment periods, or may be a pointer to an entry in a database where such information is stored”) comprising installment loan parameters (reads on “an interest rate and number of payment periods”), the [………] transaction data (reads on “The purchase price and account number”), and an online address (reads on “The installment plan identifiers are transmitted to the POS terminal, providing the purchaser with the installment plan options to select.”); (Walker: See paragraph [0075] “The purchase price and account number are transmitted to the central controller, which determines installment plan options (step 308) and generates corresponding installment plan identifiers. Each installment plan identifier indicates an installment plan for payment of the purchase price. For example, an installment plan identifier may be an interest rate and number of payment periods, or may be a pointer to an entry in a database where such information is stored.” And [0076] “The installment plan identifiers are transmitted to the POS terminal, providing the purchaser with the installment plan options to select. The purchaser selects one installment plan (step 310), if desired, and this selection is transmitted to the central controller. The selected installment plan, if any, is stored (step 312) and subsequently used in generating bills for the purchaser (step 314).”, and Notes: Walker is silent for the term of “filtered” as recited, however Flurscheim further teaches as below)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include approval criteria of an issuer for determining eligibility, as taught by Walker, in order to reduce a risk for an installment loan. (Walker: See paragraphs [0081-0085])
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The recited claim “an encrypted communication”, and “encryption” are taught by Flurscheim, ¶ [0220] “account information associated with an account is encrypted using a first encryption key to generate a second encryption key….” and  the recited claim “filtered …” is taught by Flurscheim, ¶ [0220] “the account information may include an account identifier such as a PAN, an alternate account identifier such as an alternate PAN, or a token that is a substitute for an account identifier.” (i.e. the transaction data or account information include a token to replace a real account number (e.g., PAN) with a fake tokenized number.), and see also [0075-0076] and [0194].
the routing comprising retrieving (reads on “packages provisioning data 228, which may include an alternate account identifier or a token, an initial set of account parameters”) a destination from the enterprise data structure based on the account data, and transmitting (reads on “forward the information as provisioning data 230 to portable communication device 201.”) the linked data structure to the destination; (Flurscheim: See paragraphs [0034] “An "issuer" may typically refer to a business entity (e.g., a bank) that maintains an account for a user that is associated with a portable communication device such as an account enrolled in a mobile application installed on a portable communication device. An issuer may also issue account parameters associated with the account to a portable communication device.” And [0098] “CBPP 280 then packages provisioning data 228, which may include an alternate account identifier or a token, an initial set of account parameters such as a LUK and key index, and other information relevant for executing and/or processing of a transaction (e.g., set of one or more limited use thresholds associated with the LUK), and sends provisioning data 228 to MAP 270. MAP 270 can then forward the information as provisioning data 230 to portable communication device 201.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include collecting provisioning data that includes an alternate account identifier or a token and sending the information as provisioning data to the user device, as taught by Flurscheim, in order to enable the user device to be used for conducting transactions on the user’s account. (Flurscheim: See paragraph [0098])
Regarding claim 2:
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The system of claim 1, wherein the event data comprises log-structured messages. (Flurscheim: See paragraph [0172] “The mobile application of portable communication device 801 may retrieve the transaction verification log from the memory of the portable communication device, and package the data into transaction log information 828 for transmission to issuer/host system 872. The transaction log information 828 is derived from the transaction verification log stored on the portable communication device, and may include some or all of the information contained in the transaction verification log such as the per transaction details for each transaction such as the transaction timestamp, application transaction counter value, transaction type indicator, unpredictable number if available, and/or any combination thereof;”, and see also [0299-0301])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the transaction verification log, as taught by Flurscheim, in order to provide transaction details for each transaction. (Flurscheim: See paragraph [0172])
Regarding claim 3:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the operations further comprise parsing the event data to identify the transaction data structure. (Walker: See paragraph [0064] “the transaction database 48 stores entries 70, 72 and 74, each having a transaction identifier 76 which uniquely indicates a credit card account transaction. Each of the entries 70, 72 and 74 further has a credit card account number 78 identifying an account on which the transaction occurred, a date of the transaction 80, an installment plan identifier 82 for indicating an installment plan, if any, applied to the transaction, a merchant identifier 84 specifying a merchant at which the transaction occurred, and a purchase price 86 of the transaction.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the transaction database that stores entries, each having a transaction identifier which uniquely indicates a credit card account transaction, as taught by Walker, in order to provide the transaction details. (Walker: See paragraphs [0063-0069])
Regarding claim 4:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the normalized schema comprises key value pairs. (Walker: See paragraph [0075] “The purchase price and account number are transmitted to the central controller, which determines installment plan options (step 308) and generates corresponding installment plan identifiers. Each installment plan identifier indicates an installment plan for payment of the purchase price. For example, an installment plan identifier may be an interest rate and number of payment periods, or may be a pointer to an entry in a database where such information is stored.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the an installment plan identifier may be an interest rate and number of payment periods, or may be a pointer to an entry in a database where such information is stored, as taught by Walker, in order to provide better match for transaction data. (Walker: See paragraphs [0075-0076])
Regarding claim 5:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the event broker is a component of the system for real-time transactional data processing. (Walker: See paragraph [0074] “a process for allowing a purchaser to select an installment plan for purchases at a time of sale.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include allowing a purchaser to select an installment plan for purchases at a time of sale, as taught by Walker, in order to provide a real time transaction. (Walker: See paragraph [0074])
Regarding claim 7:
Chen discloses the following:
The system of claim 1, wherein generating the filtered transaction data structure comprises at least one of stripping sensitive data or masking sensitive data. (Chen: See paragraph [0122] “a payment token may include a series of numeric and/or alphanumeric characters that may be used as a substitute for an original account identifier. For example, a payment token "4900 0000 0000 0001" may be used in place of a PAN "4147 0900 0000 1234."…..a payment token may be used in place of a PAN to initiate, authorize, settle, or resolve a payment transaction or represent the original credential in other systems where the original credential would typically be provided. In some non-limiting embodiments, a token value may be generated such that the recovery of the original PAN or other account identifier from the token value may not be computationally derived ( e.g., with a one-way hash or other cryptographic function).”)
Regarding claim 8:
Chen discloses the following:
The system of claim 1, wherein the analyzer comprises a distributed cloud-computing system. (Chen: See paragraph [0146] “a cloud computing network” and [0147] “FIG. 1 may be implemented as multiple, distributed systems or devices.”)
Regarding claim 10:
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The system of claim 1, wherein routing the linked data structure to the user device comprises at least one of sending an email, transmitting a push notification, sending a text message, or sending a message to an app associated with the user device, the message comprising instructions to generate an alert. (Flurscheim: See paragraph [0234] “Mobile application may send an alert to the mobile wallet platform” And [0316] “The receipt of a push notification by the underlying mobile application environment 1510 can be targeted towards mobile application 1515. Mobile application 1515 can be reached in band via MAP to replenish account parameters for the cloud-based account or push other data as may be deemed necessary by the issuer and/or MAP.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include sending an alert to the mobile application, as taught by Flurscheim, in order to provide a secure communication channel. (Flurscheim: See paragraph [0264])
Regarding claim 11:
Chen discloses the following:
The system of claim 1, wherein the account data is associated with at least one of a credit card, a bill pay account, or a debit card. (Chen: See paragraph [0121] “The account identifier may be embodied on a physical financial instrument (e.g., a portable financial instrument, a payment card, a credit card, a debit card, and/or the like)”)
Regarding claim 12:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the generating the linked data structure is based on user profile data linked to the account data in the enterprise data structure. (Walker: See paragraphs [0063] “the purchaser database 46 stores entries 57, 58 and 59, each having a credit card account number 60 which uniquely indicates an account. Each of the entries 50, 52 and 54 further has a name 61, an address 62, an account balance limit 63 and an account balance 64. Each entry of the purchaser database 46 thus defines a credit card account and associated purchaser.” And [0064] “the transaction database 48 stores entries 70, 72 and 74, each having a transaction identifier 76 which uniquely indicates a credit card account transaction. Each of the entries 70, 72 and 74 further has a credit card account number 78 identifying an account on which the transaction occurred, a date of the transaction 80, an installment plan identifier 82 for indicating an installment plan”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the transaction database that stores entries, each having a transaction identifier which uniquely indicates a credit card account transaction, as taught by Walker, in order to provide better installment payment plans. (Walker: See paragraphs [0063-0069])
Regarding claim 13:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein generating the linked data structure comprises retrieving the installment loan parameters from the enterprise data structure based on at least one of an identifier of the issuer system or an identifier of a user associated with the account data. (Walker: See paragraph [0065] “the installment plan database 50 stores entries 90, 92 and 94, each having an installment plan identifier 96 which uniquely indicates a different installment plan. Each of the entries 90, 92 and 94 further has a term 98 indicating the number of payments to be made under the installment plan, an interest rate 100 of the installment plan, and a required purchase price 102 at which the installment plan may be utilized.”, and see also [0074-0076])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the installment plan database that stores entries, each having an installment plan identifier which uniquely indicates a different installment plan, as taught by Walker, in order to provide better installment payment plans. (Walker: See paragraphs [0063-0069])
Regarding claim 14:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein generating the linked data structure comprises generating the installment loan parameters based on the account data and a rule associated with the issuer system. (Walker: See paragraphs [0081] “The central controller determines whether application of the purchase price to the financial account is authorized (step 362). The step 362 is also known as "authorizing the charge", and typically comprises an evaluation of whether the credit card account meets approval criteria of the credit card account issuer. Approval criteria are specific to each issuer, and may include the following: (i) the account must be in good standing, and not past due; (ii) applying the purchase price to the current balance of the account would exceed the balance limit” And [0082] “each installment plan may have one or more conditions, and installment payments are allowed if any installment plan's conditions are met. For example, one installment plan may have a condition that the purchase price is between $250 and $1,000, while a second installment plan has a condition that the total amount charged in the last month is over $2,000. Such conditions may be stored in the installment plan database 50 (FIG. 4).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include approval criteria of an issuer for determining eligibility, as taught by Walker, in order to reduce a risk for an installment loan. (Walker: See paragraphs [0081-0085])
Regarding claim 15:
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The system of claim 1, wherein the linked data structure comprises instructions for generating an interface at the user device. (Flurscheim: See paragraph [0028] “a mobile application can access the contactless interface (e.g., a near-field communication (NFC) transceiver) of the portable communication device via the operating system (OS) of the portable communication device without involving a secure element.”, and see also [0103])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen and Walker to include accessing the contactless interface by the mobile application, as taught by Flurscheim, in order to provide a secure communication channel. (Flurscheim: See paragraph [0264])
Regarding claim 16:
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
The system of claim 1, wherein the online address is associated with an authentication system of the issuer system. (Flurscheim: See paragraph [0171] “MAP 870 may identify and authenticate the portable communication device associated with the account and mobile application, and send transaction log request 826 to the identified mobile application of portable communication device 801.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include sending transaction log request to the identified mobile application, as taught by Flurscheim, in order to provide a secure communication channel. (Flurscheim: See paragraph [0264])
Regarding claim 17:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein triggering the account allocation comprises updating the enterprise data structure. (Walker: See paragraph [0089] “When an installment plan is selected and transmitted to the central controller, the central controller calculates the amount of the corresponding installments based on purchase price, the interest rate and the number of installments….. An installment appears as a charge on subsequent bills until all installments have been paid. The first installment may appear on the next bill ( e.g., next month), or may alternatively appear after a predetermined "grace period" has elapsed.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include calculating the amount of the corresponding installments based on purchase price, the interest rate and the number of installments, as taught by Walker, in order to provide better installment payment options. (Walker: See paragraph [0089])
Regarding claim 18:
Chen does not explicitly disclose the following, However Walker further teaches:
The system of claim 1, wherein the enterprise data structure comprises a relational database. (Walker: See paragraph [0061] “The storage device 42 stores (i) a program 44 for controlling the controller processor 40 in accordance with the present invention, and particularly in accordance with the processes described in detail below; (ii) a purchaser database 46 for storing purchaser records; (iii) a transaction database 48 for storing past credit card purchases; (iv) an installment plan database 50 for storing installment plan options; (v) a purchaser billing database 52 for storing billable charges; (vi) an installment payments database 54 for storing total installment payments made; and (vii) a merchant database 56 for storing merchant records.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include the installment plan database that stores entries, each having an installment plan identifier which uniquely indicates a different installment plan, as taught by Walker, in order to provide better installment payment plans. (Walker: See paragraphs [0063-0069])
Regarding claim 20:
Claim 20 is similar scope of claim 1 and the limitations below are disclosed by Walker and Flurscheim:
Chen does not explicitly disclose the following, However Walker further teaches:
receiving an enrollment status of an issuer system; (Walker: See paragraph [0081]: “the central controller determines whether application of the purchase price to the financial account is authorized (step 362). The step 362 is also known as "authorizing the charge", and typically comprises an evaluation of whether the credit card account meets approval criteria of the credit card account issuer. Approval criteria are specific to each issuer, and may include the following: (i) the account must be in good standing, and not past due; (ii) applying the purchase price to the current balance of the account would exceed the balance limit (some issuers may approve purchases that exceed the balance limit by a specified margin), (iii) the corresponding credit card must not have been reported stolen or lost; and (iv) the account should not be closed.”)
storing the enrollment status in an enterprise data structure; (Walker: See paragraph [0082]: “each installment plan may have one or more conditions, and installment payments are allowed if any installment plan's conditions are met. For example, one installment plan may have a condition that the purchase price is between $250 and $1,000, while a second installment plan has a condition that the total amount charged in the last month is over $2,000. Such conditions may be stored in the installment plan database 50 (FIG. 4).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include approval criteria of an issuer for determining eligibility, as taught by Walker, in order to reduce a risk for an installment loan. (Walker: See paragraphs [0081-0085])
Chen and Walker do not explicitly disclose the following, However Flurscheim further teaches:
instructions for generating an interface at a user device; (Flurscheim: See paragraph [0028] “a mobile application can access the contactless interface (e.g., a near-field communication (NFC) transceiver) of the portable communication device via the operating system (OS) of the portable communication device without involving a secure element.”, and see also [0103])
the routing comprising retrieving (reads on “packages provisioning data 228, which may include an alternate account identifier or a token, an initial set of account parameters”) a destination from the enterprise data structure based on the account data, and transmitting (reads on “forward the information as provisioning data 230 to portable communication device 201.”) the linked data structure to the destination, and (Flurscheim: See paragraphs [0034] “An "issuer" may typically refer to a business entity (e.g., a bank) that maintains an account for a user that is associated with a portable communication device such as an account enrolled in a mobile application installed on a portable communication device. An issuer may also issue account parameters associated with the account to a portable communication device.” And [0098] “CBPP 280 then packages provisioning data 228, which may include an alternate account identifier or a token, an initial set of account parameters such as a LUK and key index, and other information relevant for executing and/or processing of a transaction (e.g., set of one or more limited use thresholds associated with the LUK), and sends provisioning data 228 to MAP 270. MAP 270 can then forward the information as provisioning data 230 to portable communication device 201.”)
the routing further comprising performing at least one of sending an email, transmitting (reads on “sends the push message to the mobile application”) a push notification, sending a text message, or sending (reads on “send an alert to the mobile wallet platform before this limit gets exceeded in order to let portable communication device be used for one or more transactions before they start to get declined (e.g., the alert can be sent after four transactions to allow portable communication device to be used for one more transaction).”) a message comprising instructions to generate an alert to an app associated with the user device; (Flurscheim: See paragraphs [0234] “Mobile application may send an alert to the mobile wallet platform before this limit gets exceeded in order to let portable communication device be used for one or more transactions before they start to get declined (e.g., the alert can be sent after four transactions to allow portable communication device to be used for one more transaction).”, [0265] “CBPP (or the issuer/host system) initiates the process to update the account parameters. CBPP sends a push message to MAP to initiate the replenishment push. MAP then sends the push message to the mobile application. The mobile application then generates the account parameter replenishment request per the pull flow described above.”, and Notes: the recited claim does not require to disclose all elements of the limitation)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing installment payment options for a payment transaction of Chen to include collecting provisioning data that includes an alternate account identifier or a token and sending the information as provisioning data to the user device, as taught by Flurscheim, in order to enable the user device to be used for conducting transactions on the user’s account. (Flurscheim: See paragraph [0098])
Regarding claim 19: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
December 15, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/19/2022